Title: To George Washington from Elias Boudinot, 4 December 1798
From: Boudinot, Elias
To: Washington, George



Rose Hill [Philadelphia] Decr 4 1798

Mr Boudinot presents his most respectful Compliments to Lieutenant Genl Washington and informs him that the Wine he mentioned

to him, is all sold—Mr Boudinot has sent money to Madeira to purchase a few Pipes of the best wines the Island affords—He expects they will be shipped in January for this port, and if they arrive safe, and answer his Expectation, Mr B. will let the General know it, and as Mr B. sent for enough to last him as long as he expects to want any, he will with pleasure spare the General a Pipe, if he shall then choose to take it—Mr B. intended to have waited on General Washington again in Person, but his continued ill state of health forbids it.
